DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in reply to the claims filed on 15 January 2021.
Claims 1-18 have been amended. 
Claims 1-18 are pending and have been examined. 

Information Disclosure Statement  
	The Information Disclosure Statements filed on 21 January 2021 and 01 July 2022, have been considered. Initialed copies of the Form 1449 is enclosed herewith. 



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-9 and 10-14 are directed to a systems, claims 15 is directed to a method, claims 16 and 18 are directed to a product of manufacture, and claim 17 is also directed to a method. 
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of determining a subset of items.  Specifically, representative claim 15 recites the abstract idea of: 
calculating, a user attribute profile vector based on a user action history of a user, the user attribute profile vector comprising a first plurality of attribute values, the first plurality of attribute values describing properties of the user action history; 
obtaining, an item attribute vector of an item comprising a second plurality of attribute values and an indication of attributes that are applicable to the item, the second plurality of attribute values describing properties of the item; 
comparing, corresponding attribute values that are applicable to the item in the first plurality of attribute values and in the second plurality of attribute values; 
calculating, a similarity score based on the comparison; and 
selecting, a subset of items from a plurality of items using the similarity score of each item, wherein the selected subset of items comprises a smaller number of items than in the plurality of items; 
transmitting, data indicating the subset of items to a client.
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 15 recites the abstract idea of determining a subset of items, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the claims specifically recite the activities of calculating a user attribute profile vector that is based on past user actions and the user attribute profile vector is comprised of a first plurality attributes that are based on user action history, obtaining item attribute vectors of items that comprise a plurality of attribute of values that indicate attributes that are applicable to the item and describe properties of the item, comparing the attribute values that correspond and are applicable to the item from the first plurality of attribute values and the second plurality of attribute values, calculating a similarity score based on that comparison, selecting a subset of items using the similarity score of each item, and transmitting data that indicates the subset of items to a client, thereby making this a sales activity or behavior.  Thus, representative claim 15 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 15 includes the additional elements of a computing apparatus and a device. These additional elements individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 15 is directed to an abstract idea. 
Additionally, the Examiner notes that the claim recites the step and additional element of transmitting, by a computer apparatus, data indicating the subset of items to a client device, which is considered to be insignificant extra-solution activity. Extra-solution activity can be understood as activities that are incidental to the primary process or product that are merely a nominal or tangential addition to the claim (see MPEP 2106.05(g)). In this case, the activity of transmitting by a computer apparatus, data indicating the subset of items to a client device, is merely nominal or tangential additions to the primary process of determining a subset of items. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements recited in the independent claim 15 are recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
Further, the step and additional element of transmitting, by a computing apparatus, data indicating the subset of items to a client device, does not provide significantly more than the judicial exception because the step is well-understood, routine, and conventional activity previously known to the industry of data management and processing.  The courts have recognized the computer functions as well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity. Receiving or transmitting data over a network (e.g., using the Internet to gather data) and storing and retrieving information in memory are recognized computer functions that are considered insignificant extra-solution activity (see MPEP 2106.05(d)(II)). This is similar to the steps and additional elements that are recited in the claim. For example, the step of transmitting data by a computing apparatus, in this case. For examples of court cases, see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1344 (Fed. Cir. 2015) and Intellectual Ventures v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016). 
As such, representative claim 15 is ineligible.
Independent claims 1, 10, 16, and 18 are similar in nature to representative claim 15 and Step 2A, Prong 1 analysis is the same as above for representative claim 15.  It is noted that in independent claims 16 and 18 include the additional elements of a computer program product, comprising program code configured to perform the method to execute and when the computer program product is executed on a computer.  The Applicant’s specification does not provide any discussion or description of a computer program product, comprising program code configured to perform the method to execute and when the computer program product is executed on a computer in claims 16 and 18, as being anything other than generic elements. Thus, the claimed additional elements of claims 16 and 18 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claim 16 and 18 do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claim 16 and 18, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 16 and 18 are ineligible. 
It is noted that dependent claim 11 includes the additional element of transmit a filtering condition to the computing apparatus.  Applicant’s specification does not provide any discussion or description of the transmit a filtering condition to the computing apparatus, as being anything other than a generic element. The claimed additional elements, individually and in combination do not integrate into a practical application and do not provide an inventive concept because they are merely being used to apply the abstract idea using a generic computer (see MPEP 2106.05(f)).   Accordingly, claim 11 is directed towards an abstract idea. Additionally, the additional elements of claim 11, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
Dependent claims 2-9 and 11-14, depending from claims 1 and 10, respectively, do not aid in the eligibility of the independent claim 1 and 10.  There are no dependent claims depending from representative claim 15 and no dependent claims depending from claims 16, 17, and 18. The claims of 2-9 and 11-14, merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
As such, claim 2-9 and 11-14 are ineligible. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


Claims 1, 4, 6-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yap, B., et al. (PGP No. US 2019/0362220 A1), in view of Ronen, R., et al. (PGP No. US 2015/0073931 A1). 

Claim 1-
Yap discloses a computing apparatus, configured to: 
calculate a user attribute profile vector based on a user action history of a user, the user attribute profile vector comprising a first plurality of attribute values, the first plurality of attribute values describing properties of the user action history (Yap, see: paragraph [0019] disclosing “user profile can be provided for the user 110, which includes one or more attributes” and “user vector [i.e., user attribute profile vector]…are provided as input” and “based on their preferences, profile, and/or content viewed in the past [i.e. first plurality of attributes describing properties of the user action history]”; and see: paragraph [0029] disclosing “each user attribute corresponds to a single vector [i.e., values]” and “obtains the vectors” and “automatically calculates the weighted combination of the vectors to form a single vector representing the user [i.e., calculate a user attribute profile vector]”; and see: paragraph [0034] disclosing “index lookup 205 is performed to provide respective values for each attribute resulting in the user vector 206”); 
obtain an item attribute vector of an item comprising a second plurality of attribute values and an indication of attributes that are applicable to the item, the second plurality of attribute values (Yap, see:  paragraph [0019] disclosing “item vector includes one or more attributes to provide a representation [i.e., an indication] of the respective item [i.e., applicable to the item]”; and see: paragraph [0029] disclosing “each item attribute corresponds to a single vector in an item matrix” and “obtains the vectors [i.e., obtain an item attribute vector]” and “automatically calculates the weighted combination of the vectors to form…a single vector representing the item”; and see: paragraph [0034] disclosing “the item profile 204 provides a list of item attributes for a particular item” and “to provide respective values for each attribute [i.e., a second plurality of attribute values]”); 
compare corresponding attribute values that are applicable to the item in the first plurality of attribute values and in the second plurality of attribute values (Yap, see: paragraph [0030] disclosing “estimate the compatibility score of each user-item pair”; and see: paragraph [0034] disclosing “provide respective values for each attribute resulting in the user vector 206, and the item vector, respectively”) (Examiner’s note: The Examiner is equating the first plurality of attribute values to be the respective values for each attribute resulting in the user vector and equating the second plurality of attributes to be the respective values resulting in the item vector that are both described in Yap.); 
calculate a similarity score based on the comparison (Yap, see: paragraph [0030] disclosing “estimate the compatibility score of each user-item pair”; and see: paragraph [0033] disclosing “determine the score 222” and “represents a compatibility of the user and the item in the user-item pair”); and 
select a subset of items from a plurality of items using the score of each item, wherein the selected subset of items comprises a smaller number of items than in the plurality of items (Yap, see: paragraph [0067] disclosing “items are ranked based on scores [i.e., score of each item]” and “top X items are displayed to the user (424). For example, of the items in the set of items, the top X items are selected [i.e., select a smaller subset of items from a plurality of items]”; Also see: FIG. 4); and 
transmit data indicating the selected subset of items to a client device (Yap, see: paragraph [0067] disclosing “top X items are displayed to the user (424). For example, of the items in the set of items, the top X items are selected [i.e., selected  subset of items] from the ranking for display to the user”; Also see: FIG. 4). 
Although Yap discloses the user attribute profile vector and discloses an item attribute vector, corresponding the attribute values to a first and second plurality of attribute values, and discloses the calculation of a score that estimates the probability between the user and the item, Yap does not disclose descriptions of properties of items. Yap does not explicitly disclose: 
attribute values describing properties of the item; 
Ronen, however, does teach: 
attribute values describing properties of the item (Ronen, see: paragraph [0038] teaching “each item has a plurality of features 256 associated with the item. The features 256 can include attributes such as subject, location, genre, audience, environment, time, period, scenes” and “any attribute that provides insight about the content”; Also see: FIG. 2). 
This step of Ronen is applicable to the system of Yap, as they both share characteristics and capabilities, namely, they are directed to recommending relevant items to a user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yap, to include the features of attribute values describing properties of the item, as taught by Ronen.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the system of Yap to provide a more efficient online marketplace regrading increasing the relevance of suggested or recommended items to a remote user (Ronen, see: paragraph [0016]).  	

Claim 4-
Yap in view of Ronen teach the computing apparatus of claim 1, as described above. 
Yap does not disclose further configured to: 
transmit each similarity score to the client device. 
Ronen, however, does teach: 
transmit each similarity score to the client device (Ronen, see: paragraph [0070] teaching “the results that are obtained are the results of from the comparison of the attribute similarity measure to the random attribute similarity measure”; and see: paragraph [0071] teaching “the graphical user interface displays the features ranked by their associated score”; Also see: FIG. 5). 
This step of Ronen is applicable to the system of Yap, as they both share characteristics and capabilities, namely, they are directed to recommending relevant items to a user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yap, to include the feature transmit each similarity score to the client device, as taught by Ronen.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the system of Yap to provide a more efficient online marketplace regrading increasing the relevance of suggested or recommended items to a remote user (Ronen, see: paragraph [0016]).  

Claim 6-
Yap in view of Ronen teach the computing apparatus of claim 1, as described above.
Yap further discloses: 
wherein each attribute value in the user attribute profile vector is in range of 0 to 1 (Yap, see: paragraph [0031] disclosing “identity of the user and the item to respective vectors” and “designed for implicit feedback datasets” and “(e.g., a score of 1 means that there is an interaction between a user and an item, and a score of 0 means that a user has not interacted with an item).” and “The output prediction score of NCF is constrained in the range of [0,1] by using a probabilistic function”). 


Claim 7-
Yap in view Ronen teach the computing apparatus of claim 1, as described above. 
Yap discloses further configured to: 
	calculate an ordering score for each item in the plurality of items based on a location of the item and locations of previously purchased items by the user in an item tree (Yap, see: paragraph [0052] disclosing “the scores are used to rank the items. The HR is the number of times the ground truth item from the test set is ranked within the top k in the recommended items for a particular user”); and 
	order the plurality of items using the ordering score of each item and the score of each item (Yap, see: paragraph [0052] disclosing “the scores are used to rank the items. The HR is the number of times the ground truth item from the test set is ranked within the top k in the recommended items for a particular user”; and see: paragraph [0067] disclosing “top X items are displayed to the user (424). For example, of the items in the set of items, the top X items are selected [i.e., selected  subset of items] from the ranking for display to the user”; Also see: FIG. 4) . 
Yap does not disclose: 
the similarity score; 
Ronen, however, does teach: 
the similarity score (Ronen, see: paragraph [0043] teaching “The present algorithms use an abstract similarity function sim (*,*) between two attribute values” and “where * represents a value or a label upon which the similarity is being determined”). 
This step of Ronen is applicable to the system of Yap, as they both share characteristics and capabilities, namely, they are directed to recommending relevant items to a user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yap, to include the feature of the similarity score, as taught by Ronen.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the system of Yap to provide a more efficient online marketplace regrading increasing the relevance of suggested or recommended items to a remote user (Ronen, see: paragraph [0016]).  	

Claim 8-
Yap in view of Ronen teach the computing apparatus of claim 1, as described above. 
Yap discloses further configured to: 
	store the attribute profile vector in a user profile of the user (Yap, see: paragraph [0019] disclosing “a user profile can be provided for the user 110, which includes one or more user attributes to provide a representation of the user 110”; and see: paragraph [0034] disclosing “the user profile 202 provides a list of user attributes for a particular user”). 

Claim 9-
Yap in view of Ronen teach the computing apparatus of claim 1, as described above. 
Yap discloses further configured to: 
store each similarity score in the user profile (Yap, see: paragraph [0019] disclosing “a user profile can be provided for the user 110, which includes one or more user attributes to provide a representation of the user 110”; and see: paragraph [0034] disclosing “the user profile 202 provides a list of user attributes for a particular user”). 

Claim 10-
Yap discloses a client device (Yap, see: paragraph [0016] disclosing “client device 102”) configured to: 
	receive data indicating a subset of items from a computing apparatus (Yap, see: paragraph [0067] disclosing “top X items are displayed to the user (424). For example, of the items in the set of items, the top X items are selected [i.e., receive data indicating a subset of items]”; Also see: FIG. 4); 
	display at least one item to a user according to the data received from the computing apparatus, each item view in the at least one item view of an item (Yap, see: paragraph [0067] disclosing “top X items are displayed to the user (424). For example, of the items in the set of items, the top X items are selected [i.e., received from the computing apparatus] from the ranking for display to the user”; Also see: FIG. 4); 
	the subset of items being selected from a plurality of items based on a calculated similarity score of each item in the plurality of items, the calculated similarity score being obtained by comparing corresponding attribute values that are applicable to an item in a first plurality of attribute values comprised in a user attribute profile vector and in a second plurality of attribute values comprised in an item attribute vector, wherein the subset of items comprises a smaller number of items than in the plurality of items (Yap, see:  paragraph [0019] disclosing “item vector includes one or more attributes to provide a representation of the respective item [i.e., applicable to the item]”; and see: paragraph [0029] disclosing “each item attribute corresponds to a single vector in an item matrix” and “obtains the vectors [i.e., item attribute vector]” and “automatically calculates the weighted combination of the vectors to form…a single vector representing the item”; and see: paragraph [0030] disclosing “estimate the compatibility score of each user-item pair”; and see: paragraph [0034] disclosing “the item profile 204 provides a list of item attributes for a particular item” and “to provide respective values for each attribute [i.e., a second plurality of attribute values]”; and see: paragraph [0067] disclosing “items are ranked based on scores [i.e., score of each item]” and “top X items are displayed to the user (424). For example, of the items in the set of items, the top X items are selected [i.e., select a smaller subset of items from a plurality of items]”; Also see: FIG. 4).
Although Yap discloses the user attribute profile vector and discloses an item attribute vector, corresponding the attribute values to a first and second plurality of attribute values, and discloses the calculation of a score that estimates the probability between the user and the item, Yap does not disclose descriptions of properties of items. Yap does not explicitly disclose: 
data comprising a name of an item; 
Ronen, however, does teach: 
data comprising a name of an item (Ronen, see: paragraph [0038] teaching “each item has a plurality of features 256 associated with the item. The features 256 can include attributes such as subject [i.e., name of an item], location, genre, audience, environment, time, period, scenes” and “any attribute that provides insight about the content”; Also see: FIG. 2). 
This step of Ronen is applicable to the system of Yap, as they both share characteristics and capabilities, namely, they are directed to recommending relevant items to a user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yap, to include the features of attribute values describing properties of the item, as taught by Ronen.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the system of Yap to provide a more efficient online marketplace regrading increasing the relevance of suggested or recommended items to a remote user (Ronen, see: paragraph [0016]).  	

Claim 11-
Yap in view of Ronen teach the client device of claim 10, as described above. 
Yap discloses further configured to: 
before the receiving the data, transmit a filtering condition to the computing apparatus and wherein the subset of items is selected from the plurality of items based on the calculated similarity score and the filtering condition (Yap, see: paragraph [0019] disclosing “can provide one or more recommended items to a user 110 based on an attention-based neural collaborative filtering (NCF) model”; and see: paragraph [0026] disclosing “incorporates user and item metadata (e.g., user attributes and item attributes) during training and inference”; and see: paragraph [0067] disclosing “items are ranked based on scores [i.e., score]” and “top X items are displayed to the user (424). For example, of the items in the set of items, the top X items are selected [i.e., select a smaller subset of items from a plurality of items]”; see: paragraph [0030] disclosing “estimate the compatibility score of each user-item pair”; and see: paragraph [0033] disclosing “determine the score 222” and “represents a compatibility of the user and the item in the user-item pair”; Also see: FIG. 4)

	




Claim 13-
Yap in view of Ronen teach the client device of claim 10, as described above. 
Yap discloses further configured to: 
receive the calculated similarity score from the computing apparatus Yap, see: paragraph [0030] disclosing “estimate the compatibility score of each user-item pair”; and see: paragraph [0033] disclosing “determine the score 222” and “represents a compatibility of the user and the item in the user-item pair”; and see: paragraph [0067] disclosing “items are ranked based on scores [i.e., score of each item]” and “top X items are displayed to the user (424). For example, of the items in the set of items, the top X items are selected”; see: paragraph [0030] disclosing “estimate the compatibility score of each user-item pair”; and see: paragraph [0033] disclosing “determine the score 222” and “represents a compatibility of the user and the item in the user-item pair”); and 
display a displayed score in the at least one item view, wherein the displayed score is associated with the calculated score (Yap, see: paragraph [0067] disclosing “items are ranked based on scores [i.e., score of each item]” and “top X items are displayed to the user (424). For example, of the items in the set of items, the top X items are selected”). 
	

Claim 14-
Yap and Ronen teach the client device of claim 10, as described above. 
	Although Yap discloses attributes of items and where the attribute is associated with the item attribute vector, and displays the selected items in the item view (Yap, see: paragraph [0067] “the top X items are selected from the ranking for display to the user”),  Yap does not disclose that the item attribute vector of an item is displayed.  Yap does not disclose: 
display an attribute in the at least one item view, wherein the attribute is associated with the item attribute vector of an item displayed.
Ronen, however, does teach: 
 display an attribute in the at least one item view, wherein the attribute is associated with the item attribute vector of an item displayed (Ronen, see: paragraph [0071] teaching “the graphical user interface displays the features [i.e., attributes associated with the item attribute vector] ranked by their associated score. This may be presented in a table or other format” and “example of a graph that may be presented to the user is illustrated in FIG. 5”). 
This step of Ronen is applicable to the system of Yap, as they both share characteristics and capabilities, namely, they are directed to recommending relevant items to a user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yap, to include the feature of display an attribute in the at least one item view, wherein the attribute is associated with the item attribute vector of an item displayed, as taught by Ronen.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the system of Yap to provide a more efficient online marketplace regrading increasing the relevance of suggested or recommended items to a remote user (Ronen, see: paragraph [0016]).  

Claim 15-
Yap discloses a method, comprising: 
	calculating, by a computing apparatus, a user attribute profile vector based on a user action history of a user, the user attribute profile vector comprising a first plurality of attribute values, the first plurality of attribute values (Yap, see: paragraph [0018] disclosing “provides such services to any number of client devices (e.g., the client device 102) over the network”; and see: paragraph [0019] disclosing “user profile can be provided for the user 110, which includes one or more attributes” and “user vector [i.e., user attribute profile vector]…are provided as input” and “based on their preferences, profile, and/or content viewed in the past [i.e. first plurality of attributes describing properties of the user action history]”; and see: paragraph [0029] disclosing “each user attribute corresponds to a single vector [i.e., values]” and “obtains the vectors” and “automatically calculates the weighted combination of the vectors to form a single vector representing the user [i.e., calculate a user attribute profile vector]”; and see: paragraph [0034] disclosing “index lookup 205 is performed to provide respective values for each attribute resulting in the user vector 206”); 
	obtaining, by a computing apparatus, an item attribute vector of an item comprising a second plurality of attribute values and an indication of attributes that are applicable to the item, the second plurality of attribute values describing properties the item (Yap, see:  paragraph [0019] disclosing “item vector includes one or more attributes to provide a representation [i.e., an indication] of the respective item [i.e., applicable to the item]”; and see: paragraph [0029] disclosing “each item attribute corresponds to a single vector in an item matrix” and “obtains the vectors [i.e., obtain an item attribute vector]” and “automatically calculates the weighted combination of the vectors to form…a single vector representing the item”; and see: paragraph [0034] disclosing “the item profile 204 provides a list of item attributes for a particular item” and “to provide respective values for each attribute [i.e., a second plurality of attribute values]”);  
	compare corresponding attribute values that are applicable to the item in the first plurality of values and in the second plurality of attribute values (Yap, see: paragraph [0030] disclosing “estimate the compatibility score of each user-item pair”; and see: paragraph [0034] disclosing “provide respective values for each attribute resulting in the user vector 206, and the item vector, respectively”) (Examiner’s note: The Examiner is equating the first plurality of attribute values to be the respective values for each attribute resulting in the user vector and equating the second plurality of attributes to be the respective values resulting in the item vector that are both described in Yap.); 
	calculating, by a computing apparatus, a similarity score based on the comparison (Yap, see: paragraph [0030] disclosing “estimate the compatibility score of each user-item pair”; and see: paragraph [0033] disclosing “determine the score 222” and “represents a compatibility of the user and the item in the user-item pair”); and 
	selecting, by a computing apparatus, a subset of items from a plurality of items using the score of each item, wherein the selected subset of items comprises a smaller number of items than in the plurality of items (Yap, see: paragraph [0067] disclosing “items are ranked based on scores [i.e., score of each item]” and “top X items are displayed to the user (424). For example, of the items in the set of items, the top X items are selected [i.e., select a subset of items from a plurality of items]”; Also see: FIG. 4); 
transmitting, by a computing apparatus, data indicating the subset of items to a client device (Yap, see: paragraph [0067] disclosing “top X items are displayed to the user (424). For example, of the items in the set of items, the top X items are selected [i.e., selected  subset of items] from the ranking for display to the user”; Also see: FIG. 4). 
Although Yap discloses the user attribute profile vector and discloses an item attribute vector, corresponding the attribute values to a first and second plurality of attribute values, and discloses the calculation of a score that estimates the probability between the user and the item, Yap does not disclose descriptions of properties of items. Yap does not explicitly disclose: 
attribute values describing properties of the item; 
Ronen, however, does teach: 
attribute values describing properties of the item (Ronen, see: paragraph [0038] teaching “each item has a plurality of features 256 associated with the item. The features 256 can include attributes such as subject, location, genre, audience, environment, time, period, scenes” and “any attribute that provides insight about the content”; Also see: FIG. 2); 
This step of Ronen is applicable to the method of Yap, as they both share characteristics and capabilities, namely, they are directed to recommending relevant items to a user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yap, to include the features of attribute values describing properties of the item, as taught by Ronen.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the system of Yap to provide a more efficient online marketplace regrading increasing the relevance of suggested or recommended items to a remote user (Ronen, see: paragraph [0016]).  	

Claim 16-
Yap discloses a computer program product, comprising a program code (Yap, see: paragraph [0062] disclosing “the example process 400 can be provided by one or more computer-executable programs executed using one or more computing devices”) configured to perform the method according to claim 15. Examiner note: Claim 16 is interpreted to be similar in nature to the limitations addressed in claim 15. Therefore claim 16 is rejected for the same reasons as set forth above for claim 15.  


Claim 17-
Yap discloses a method, comprising: 
receiving, by a client device, data indicating subset of items from a computing apparatus (Yap, see: paragraph [0067] disclosing “top X items are displayed to the user (424). For example, of the items in the set of items, the top X items are selected [i.e., receive data indicating a subset of items]”; Also see: FIG. 4); 
displaying, by a client device, at least one item view to a user according to the data received from the computing apparatus, each item view in the at least one item view of an item (Yap, see: paragraph [0067] disclosing “top X items are displayed to the user (424). For example, of the items in the set of items, the top X items are selected [i.e., received from the computing apparatus] from the ranking for display to the user”; Also see: FIG. 4); 
the subset of items being selected from a plurality of items based on a calculated similarity score of each item in the plurality of items, the calculated similarity score being obtained by comparing corresponding attribute values that are applicable to an item in a first plurality of attribute values comprised in a user attribute profile vector and in a second plurality of attribute values comprised in an item attribute vector, wherein the subset of items comprises a smaller number of items than in the plurality of items (Yap, see:  paragraph [0019] disclosing “item vector includes one or more attributes to provide a representation of the respective item [i.e., applicable to the item]”; and see: paragraph [0029] disclosing “each item attribute corresponds to a single vector in an item matrix” and “obtains the vectors [i.e., item attribute vector]” and “automatically calculates the weighted combination of the vectors to form…a single vector representing the item”; and see: paragraph [0030] disclosing “estimate the compatibility score of each user-item pair”; and see: paragraph [0034] disclosing “the item profile 204 provides a list of item attributes for a particular item” and “to provide respective values for each attribute [i.e., a second plurality of attribute values]”; and see: paragraph [0067] disclosing “items are ranked based on scores [i.e., score of each item]” and “top X items are displayed to the user (424). For example, of the items in the set of items, the top X items are selected [i.e., select a smaller subset of items from a plurality of items]”; Also see: FIG. 4).
Although Yap discloses the user attribute profile vector and discloses an item attribute vector, corresponding the attribute values to a first and second plurality of attribute values, and discloses the calculation of a score that estimates the probability between the user and the item, Yap does not disclose descriptions of properties of items. Yap does not explicitly disclose: 
data comprising a name of an item; 
Ronen, however, does teach: 
data comprising a name of an item (Ronen, see: paragraph [0038] teaching “each item has a plurality of features 256 associated with the item. The features 256 can include attributes such as subject [i.e., name of an item], location, genre, audience, environment, time, period, scenes” and “any attribute that provides insight about the content”; Also see: FIG. 2). 
This step of Ronen is applicable to the method of Yap, as they both share characteristics and capabilities, namely, they are directed to recommending relevant items to a user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yap, to include the features of attribute values describing properties of the item, as taught by Ronen.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Yap to provide a more efficient online marketplace regrading increasing the relevance of suggested or recommended items to a remote user (Ronen, see: paragraph [0016]).  	

Claim 18-
Yap discloses a computer program product, comprising a program code (Yap, see: paragraph [0062] disclosing “the example process 400 can be provided by one or more computer-executable programs executed using one or more computing devices”) configured to perform the method according to claim 17 when the computer program product is executed on a computer. Examiner note: Claim 18 is interpreted to be similar in nature to the limitations addressed in claim 17. Therefore claim 18 is rejected for the same reasons as set forth above for claim 17.  


Claims 2, 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yap, B., et al., in view of Ronen, R., et al., and Lee, J., et al. (PGP No. US 2018/0197177 A1). 

Claim 2-
Yap in view of Ronen teach the computing apparatus  of claim 1, as described above. 
Yap discloses further configured to:
the selected subset of items using at least the similarity score of each item (Yap, see: paragraph [0067] disclosing “items are ranked based on scores [i.e., score of each item]” and “top X items are displayed to the user (424). For example, of the items in the set of items, the top X items are selected [i.e., select a subset of items from a plurality of items]”; see: paragraph [0030] disclosing “estimate the compatibility score of each user-item pair”; and see: paragraph [0033] disclosing “determine the score 222” and “represents a compatibility of the user and the item in the user-item pair”; Also see: FIG. 4).
Although Yap discloses a selected subset of items and a score for each of the items, Yap does not disclose a process for an order for the selected items. Yap does not disclose: 
process an order for the selected items; 
Lee, however, does teach: 
process an order for the selected items (Lee, see: paragraph [0082] teaching “processor of the electronic device may perform a first purchase of a product” and “selecting the product to be purchased, transmitting an order for the selected product”).
 This step of Lee is applicable to the system of Yap, as they both share characteristics and capabilities, namely, they are directed to purchasing products over a website.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yap, to include the feature of processing an order for the selected items, as taught by Lee. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the system of Yap to allow easy and convenient purchasing of products that are frequently purchased by customers on a website (Lee, see: paragraph [0013]). 
	

Claim 3-
Yap in view of Ronen, and Lee teach the computing apparatus of claim 2,  as described above.  
Yap discloses further configured to:
transmit data indicating the subset of items to the client device (Yap, see: paragraph [0067] disclosing “top X items are displayed to the user (424). For example, of the items in the set of items, the top X items are selected [i.e., selected  subset of items] from the ranking for display to the user”; Also see: FIG. 4). 
Although Yap discloses the transmitting of the data indicating the subset of items to the client device, Yap does not disclose that there is an indication of the processed order of the items. Yap does not disclose: 
transmit data indicating the processed order of the items; 
Lee, however, does teach: 
transmit data indicating the processed order of the items (Lee, see: paragraph [0082] teaching “processor of the electronic device may perform a first purchase of a product” and “selecting the product to be purchased, transmitting an order for the selected product”; and see: paragraph [0086] teaching “processor of the electronic device may determine whether the settlement or payment has been completed. When it is determined that the settlement has been completed, the processor of the electronic device may perform operation”; and see: paragraph [0091] teaching “successful completion may then display a settlement completion page 515”).
 This step of Lee is applicable to the system of Yap, as they both share characteristics and capabilities, namely, they are directed to purchasing products over a website.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yap, to include the feature of transmit data indicating the processed order of the items, as taught by Lee. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the system of Yap to allow easy and convenient purchasing of products that are frequently purchased by customers on a website (Lee, see: paragraph [0013]). 
Claim 12-
Yap in view of Ronen teach the client device of claim 10, as described above. 
Yap discloses further configured to:  
	receive an order for the subset of items from the computing apparatus (Yap, see: paragraph [0067] disclosing “top X items are displayed to the user (424). For example, of the items in the set of items, the top X items are selected [i.e., selected  subset of items] from the ranking for display to the user”; Also see: FIG. 4); and 
	display the at least one item view (Yap, see: paragraph [0067] disclosing “the top X items are selected from the ranking for display”). 
Although Yap discloses the subset of items to the client device, Yap does not disclose receiving and displaying an order of the items. Yap does not disclose: 
receive an order of the items; 
display according to the received order; 
Lee, however, does teach: 
receive an order of the items (Lee, see: paragraph [0082] teaching “processor of the electronic device may perform a first purchase of a product” and “selecting the product to be purchased, transmitting an order for the selected product”); 
display according to the received order (Lee, see: paragraph [0091] teaching “successful completion may then display a settlement completion page 515”).  
This step of Lee is applicable to the system of Yap, as they both share characteristics and capabilities, namely, they are directed to purchasing products over a website.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yap, to include the features of receive an order of the items and display according to the received order, as taught by Lee. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the system of Yap to allow easy and convenient purchasing of products that are frequently purchased by customers on a website (Lee, see: paragraph [0013]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yap, B., et al., in view of Ronen, R., et al., and Musgrove, T., et al. (PGP No. US 2006/0282339 A1). 

Claim 5-
Yap in view of Ronen teach the computing apparatus of claim 1, as described above.
Although Yap does disclose the item attribute vector (Yap, see: paragraph [0029] disclosing “each item attribute corresponds to a single vector in an item matrix” and “obtains the vectors [i.e., obtain an item attribute vector]”, Yap does not disclose that the item attributes have a logical true value and does not disclose a logical false value. Yap does not explicitly disclose:  
a logical true value, indicating that a corresponding attribute is true for the item; and 
a logical false value, indicating that a corresponding attribute is false for the item. 
Musgrove, however, does teach:  
a logical true value, indicating that a corresponding attribute is true for the item (Musgrove, see: paragraph [0080] teaching “specific attributes of the attribute group that is possessed by the particular product” and “the display logic may display a particular attribute if the product has a True value for that particular attribute”); and 
a logical false value, indicating that a corresponding attribute is false for the item (Musgrove, see: paragraph [0080] teaching “specific attributes of the attribute group that is possessed by the particular product” and “not display a particular attribute if the product has a False value for the particular attribute”). 
This step of Musgrove is applicable to the system of Yap, as they both share characteristics and capabilities, namely, they are directed to attributes associated with products.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yap, to include the features of a logical true value, indicating that a corresponding attribute is true for the item, and a logical false value, indicating that a corresponding attribute is false for the item, as taught by Musgrove.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the system of Yap to provide an quicker and more efficient way to navigate through an online catalogue of products for users by providing better organized subcategories of products (Musgrove, see: paragraph [0007]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Kimmerling, K. (PGP No. US 2019/0172120 A1), describes a method and system to select items from a plurality of items using a user device connected via the internet to a server apparatus and may assist a user in refining item selections. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625